—In a child support proceeding pursuant to Family Court Act article 4, the father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Trainor, J.), entered June 23, 2000, as denied his objections to so much of an order of the same court (Rodriguez, H.E.), dated March 14, 2000, as, after a hearing, fixed arrears for medical payments in the sum of $1,985.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record supports the Hearing Examiner’s finding that, under the terms of the parties’ agreement, the appellant father was responsible for $1,985 in unreimbursed medical, dental, and optical expenses for the parties’ child. Although the appellant conceded at the hearing that he was liable for such expenses under the terms of the agreement, he contended that he satisfied this obligation by obtaining a Medicaid card for the child. The Hearing Examiner properly rejected this contention, as Medicaid is considered to be the payor of last resort (see, Matter of Commissioner of Social Servs. of Franklin County [Rebecca G.] v Bernard B., 87 NY2d 61, 68), and the child had medical coverage under her stepfather’s insurance plan. Accordingly, the appellant is responsible for the child’s unreimbursed expenses, and there is no evidence to support his contention that the medical bills submitted by the respondent mother were fraudulent or inflated.
*564The appellant’s remaining contentions are without merit. O’Brien, J. P., Luciano, Schmidt and Adams, JJ., concur.